Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 1 of
       Case 2:20-mj-00266-DEM Document 218Filed 07/17/20 Page 1 of 18 PageID# 2
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 2 of
       Case 2:20-mj-00266-DEM Document 218Filed 07/17/20 Page 2 of 18 PageID# 3
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 3 of
       Case 2:20-mj-00266-DEM Document 218Filed 07/17/20 Page 3 of 18 PageID# 4
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 4 of
       Case 2:20-mj-00266-DEM Document 218Filed 07/17/20 Page 4 of 18 PageID# 5
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 5 of
       Case 2:20-mj-00266-DEM Document 218Filed 07/17/20 Page 5 of 18 PageID# 6
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 6 of
       Case 2:20-mj-00266-DEM Document 218Filed 07/17/20 Page 6 of 18 PageID# 7
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 7 of
       Case 2:20-mj-00266-DEM Document 218Filed 07/17/20 Page 7 of 18 PageID# 8
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 8 of
       Case 2:20-mj-00266-DEM Document 218Filed 07/17/20 Page 8 of 18 PageID# 9
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 9 of
      Case 2:20-mj-00266-DEM Document 2 18
                                         Filed 07/17/20 Page 9 of 18 PageID# 10
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 10 of
      Case 2:20-mj-00266-DEM Document 2 18
                                        Filed 07/17/20 Page 10 of 18 PageID# 11
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 11 of
      Case 2:20-mj-00266-DEM Document 2 18
                                        Filed 07/17/20 Page 11 of 18 PageID# 12
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 12 of
      Case 2:20-mj-00266-DEM Document 2 18
                                        Filed 07/17/20 Page 12 of 18 PageID# 13
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 13 of
      Case 2:20-mj-00266-DEM Document 2 18
                                        Filed 07/17/20 Page 13 of 18 PageID# 14
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 14 of
      Case 2:20-mj-00266-DEM Document 2 18
                                        Filed 07/17/20 Page 14 of 18 PageID# 15
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 15 of
      Case 2:20-mj-00266-DEM Document 2 18
                                        Filed 07/17/20 Page 15 of 18 PageID# 16
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 16 of
      Case 2:20-mj-00266-DEM Document 2 18
                                        Filed 07/17/20 Page 16 of 18 PageID# 17
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 17 of
      Case 2:20-mj-00266-DEM Document 2 18
                                        Filed 07/17/20 Page 17 of 18 PageID# 18
Case 4:20-mj-00180-PJC *SEALED* Document 1 Filed in USDC ND/OK on 07/15/20 Page 18 of
      Case 2:20-mj-00266-DEM Document 2 18
                                        Filed 07/17/20 Page 18 of 18 PageID# 19
